DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “end-to-end” in lines 20 and 22. It is not clear what “end-to end” is referring to. It is unclear the starting and ending point or unclear what “end-to-end” covers. Appropriate correction is required. 
Claim 15 recites “end-to-end” in lines 14 and 16. It is not clear what “end-to end” is referring to. It is unclear the starting and ending point or unclear what “end-to-end” covers. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nook
et al. (WO 2017/139524 A1) in view of Sun et al. (U.S. Patent Pub. No. 2015/0084594).
       As  to claim 1, Nook discloses a rechargeable battery jump-starting device,
comprising:
        a rechargeable battery assembly (See Fig. 5, and page 8, para 6 “Battery 112 is a lithium
ion rechargeable type battery) comprising a recharge able battery one or more rechargeable
battery cells (See Fig. 30, 512c shows three battery cells) the rechargeable battery having a

each have positive and negative tabs 512d located at opposite ends of each battery cell 512c’”,
these tabs map to positive and negative terminals), a positive battery member having one end
connected to the positive terminal of the rechargeable battery (See Fig. 5 and Page 9, para 2 “A
positive terminal conductor plate 114 is connected at the one end of the battery 112 to the
positive tab of the battery 112”, so the conductor plate maps to the positive battery member), and
a negative battery member having one end connected to the negative terminal of the rechargeable
battery (See Fig. 5 and Page 12, para 2 “The battery connector device 100 further comprises a
negative terminal conductor plate 130 connected at an opposite end of the battery 112 to the
negative tab of battery 112”, so conductor plate 130 maps to the negative battery member);
an electrically conductive frame comprising a positive conductive frame connected to an
opposite end of the positive battery member of rechargeable battery assembly and a negative
conductive frame connected to an opposite end of the negative battery member of the
rechargeable battery (See Fig. 5, loop 116, along with housing 112a and smart battery shut off
circuit assembly 134 form a conductive frame around battery 112 which connects to conductive 
plates 130 and 114 forming a negative conductive frame and a positive conductive frame,
respectively);  a positive battery cable connected or connectable to the positive electrically conductive frame during a charging operation of the jump starting operation(See Fig. 5 and page 10, para 3 “The positive cable 18 can be a single piece of wire or a cable extending from the battery 110 to the positive clamp 20”); a negative battery cable connected or connectable to the negative electrically conductive frame during a charging operation of the jump starting operation (Fig. 4, Page 8, para 2 “The battery jump starting device 10 further comprises a positive cable 18 having a positive clamp 20 and a negative cable 22 having a negative clamp 24”); a positive 
Nook does not disclose that the positive conductive frame comprises multiple conductive
frame members detachably connected together, and wherein the negative conductive frame
comprises multiple conductive frame members detachably connected together.
However, having the conductive frame comprise multiple conductive frame members
detachably connected together would be obvious in light of Sun. Sun discloses a battery back
with a conductive frame comprised of multiple conductive frame members detachably connected
together (See Fig. 2, and 0020, “Each module 11 also includes a conductive frame 115 for
electrically connecting the cells 111 to the management circuit 112 in the module 11. In this
embodiment, the conductive frame 115 includes a number of first stripes 1151, a number of 
second stripes 1152, a number of third stripes 1153, and a connector 1154. The first stripes 1151
cover and contact the positive electrodes 1111 of the cells 111, the second stripes 1152 cover and
contact the negative electrodes 1112 of the cells 11, and the third stripes 1153 interconnect the
first stripes 1151, the second stripes 1152, and the connector 1154 in a desired manner to realize
desired connections and functions. The connector 1154 is positioned at the first side 11a and
connects with the management circuit 112.” So here, the stripes comprise the multiple frame
members, which can attach or detach to the connector). The plurality frames [1151-1154] are end to end. 
      Nook and Sun are analogous art in the field of battery packs with conductive frames. It
would have been obvious to a person of ordinary skill in the art at the time the invention was
filed, to have the conductive frame of Nook to be comprised of multiple detachable frame

         As to  claim 2, Nook further discloses that the electrically conductive frame
comprises a separate positive conductive pathway (See Page 9, para 3 and Fig. 5 “For example,
the positive terminal conductor bar 114 can be provided with a conductive loop 116 wrapping
around and connected to an exposed end 18a of the positive cable 18”) from the positive battery
member of the battery assembly to the connection with the positive battery cable and a separate
negative conductive pathway (See Fig 9 and Page 15, para 2 “The negative terminal conductor
bar connector portion 132 of the negative terminal conductor bat 130 is connected to the first
circuit board conductor bar 138 of the circuit board 136. The exposed conductor end 22a of the
negative cable 22 is connected to the second circuit board conductor bar 140”) from the negative
battery member of the battery assembly to the connection with the negative battery cable.
In regards to claim 3, Nook further discloses that the positive battery member and
negative battery member are both oriented transversely relative to a length of the one or more
rechargeable battery cells (See Fig. 9, one can see the bars 114 and 130 extend across a length of
the battery cells 112).
      As  to claim 4, Nook further discloses an embodiment where the positive and
negative battery members are wider relative to a width of the one or more rechargeable battery
cells and protrude from a side of the rechargeable battery assembly (See Fig. 30, reproduced
below, which shows a conductive bar 530 which is wider than the battery cell and wraps around,
or protrudes, from a side of the battery).

    PNG
    media_image1.png
    248
    285
    media_image1.png
    Greyscale

As to claim 5,  Nook further discloses that the positive battery member is
connected to a positive foil end of the one or more rechargeable battery cells and the battery
member is connected to a negative foil end of the one or more rechargeable battery cells [See Fig. 30, and page 24, ¶005 "The tabs 512d are metal plates (e.g. relative thin metal foils) 
extending outwardly from the body and opposite edges of each battery cell 512"].

As to claim 6, Nook further discloses a side of the positive battery member is connected flat against the positive foil end of the one or more battery cells and a side of the negative battery member is connected flat against the negative foil end of the one or more batteries (See Fig. 30, which explicitly discloses the negative foil end 512d flat against negative conductive bar 130, and see Fig. 10 showing an embodiment where both bars 130 and 114 are flat against the battery connector tabs).
As to claim 7, Nook further discloses that the positive battery member and negative battery member are each provided with a through hole for connecting with the electrically conductive frame (See Fig. 10 and Page 14, para 2, bar 130 has slots 132 - "The slots 132a provided in negative terminal conductor bar connector portion 132 are rectangular -shaped and the through holes 138a in the first circuit board conductor bar snap fit connection and/or adhesive connection, and/or the battery casing 112 can be formed to mechanically connect (e.g. snap fit of interference connection) with the positive terminal conductor plate" emphasis added by Examiner, a person of ordinary skill in the art would recognize that a snap fit connection requires one piece to have an opening or through hole for the other piece to snap into; and therefore connecting the bar 114 to the battery casing 112a by a snap fit would involve one piece having a through hole - given that the disclosure states both connecting the frame to the bar by snap fit, and bar to the frame by snap fit, this is a disclosure of both an embodiment where the frame has the through hole, and an embodiment where the bar has the through hole).
As to claim 10, Nook further discloses that the positive foil end is soldered or welded to the positive battery member and the negative foil end is soldered or welded to the negative battery member (See Page 9 para 2 "A positive terminal conductor plate 114 is connected (e.g. soldered, welded or sonically welded) at the one end of the battery 112 to the positive tab of the battery 112" and Page 12 para 2 
       As  to claim 11, Nook further discloses that the one or more battery cells are multiple battery cells connected in series and layered one on top of the other to provide the rechargeable battery assembly (See Fig. 30 and 33 and Page 24, para 3 "The battery 512 can comprise a single battery cell 512c or multiple battery cells 512C connected end-to-end in series. Three separated battery cells 512c are shown in Fig. 30" and Page 25, para 3 "The three battery cells 512c once connected together, as shown in Fig.32 are then folded over each other into the layered battery cell arrangement shown in Fig. 33").
As  to claim 12, Nook further discloses that the layered multiple battery cells are covered with heat shrink material (See Page 25, para 3 "The layered battery cell arrangement can be packaged (.e.g. the three battery cells can be taped or shrink wrapped together), or placed within a battery cover or casing as shown in Fig. 34", showing an implicit disclosure of heat shrink material in order to shrink wrap the materials together).
As to claim 13, Nook further discloses that the positive and negative electrically conductive frame each comprises multiple electrically conductive frame members connected together (See the rejection of claim 1 above, and Fig. 5, again, the frame comprises loop 116, circuit 142 and casing 112a, showing that these are frame members connected together, and connect to bars 114 and 130, which can map to frame members as well since they frame the battery in place inside the jump starter).
As to claim 14, Nook further discloses that the frame members are electrically conductive bars bent along multiple axes (See Fig 5, bar 130 wraps around one corner of battery 112 and 114/116 wraps around another corner).
As to claim 15, Nook discloses a rechargeable battery and frame assembly for use in a rechargeable jump-starting device, the rechargeable battery and frame assembly comprising: A rechargeable battery having positive and negative battery terminals (See Fig. 5, battery 112), the rechargeable battery comprising one or more rechargeable battery cells each having a positive terminal and a negative terminal, electrically connected in series (See Fig. 5 and Page 9, para 2 "For example, the battery 112 comprises one or more battery cells each having a positive and negative tab"), a positive battery member connected to the positive terminal of the battery (Page 9, para 2 "A positive terminal conductor plate 114 is connected at the one end of the battery 112 to the positive tab (.e. contact) of the battery 112"), and a negative battery member connected to the negative terminal of the battery (Page 12, para 2 "The battery connector device 100 further comprises a negative terminal conductor plate 130 connected at an opposite end of the battery 112 to the negative tab i.e. contact of the battery 112"), an electrical frame comprising a positive electrical frame connected in electrical series to the positive battery member and a negative electrical frame connected in electrical series to the negative battery member (See Fig. 5, loop 116, along with housing 112a and smart battery shut off circuit assembly 134 form a conductive frame around battery 112 which connects to conductive plates 130 and 114 forming a negative conductive frame and a positive conductive frame, respectively).

However, having the conductive frame comprise multiple conductive frame members detachably connected together would be obvious in light of Sun. Sun discloses a battery back with a conductive frame comprised of multiple conductive frame members detachably connected together (See Fig. 2, and 0020, "Each module 11 also includes a conductive frame 115 for electrically connecting the cells 111 to the management circuit 112 in the module 11. In this embodiment, the conductive frame 115 includes a number of first stripes 1151, a number of second stripes 1152, a number of third stripes 1153, and a connector 1154. The first stripes 1151 cover and contact the positive electrodes 1111 of the cells 111, the second stripes 1152 cover and contact the negative electrodes 1112 of the cells 11, and the third stripes 1153 interconnect  the  first stripes 1151, the second stripes 1152, and the connector 1154 in a desired manner to realize desired connections and functions. The connector 1154 is positioned at the first side 1la  and connects with the management circuit 112." So here, the stripes comprise the multiple frame members, which can attach or detach  to the connector).
Nook and Sun are analogous art in the field of battery packs with conductive frames.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed, to have the conductive frame of Nook to be comprised of multiple detachable frame members like in Sun for the ease of access to the battery pack for removal or replacement.
As to claims 16 and 17, Sun further discloses that the multiple conductive frame members comprises one or more flat connector ends for detachably connecting together one or more adjacent conductive frame members using one or more electrically conductive fasteners (See Fig. 2, first stripe 1151 shows flat connector ends are part of the electrically conductive frame, and connector 1154 connects the cells with management 112, showing that it is an electrically conductive  fastener).
Sun does not explicitly disclose that the flat conductive ends are provided  with a through hole.
However, through holes are a known means for electrically connecting different parts, as shown by Nook, (See Nook, Fig. 5, and Page 14, para 2, bar 130 has slots 132 - "The slots 132a provided in negative terminal conductor bar connector portion 132 are rectangular -shaped and the through holes 138a in the first circuit board conductor bar 138 are T-shaped to accommodate the three horizontally oriented relay connector pins l 42b"). It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the flat conductive ends of Sun with through holes like in Nook, as through holes are a known means of fastening together electrically conductive elements together with simple construction.
As to claim 18, Sun further discloses that the positive and negative conductive frame is configured to surround the rechargeable battery (See Fig 2, stripe 1151 goes along the top of the battery, stripe 1152 went around the sides, and 1153 along the bottom, surrounding the battery pack).
As to claims 19 and 20, Sun further discloses that the multiple conductive frame members comprises one or more flat connector ends for detachably connecting together one or more adjacent conductive frame members using one or more electrically conductive fasteners (See Fig. 2, first stripe 1151 shows flat connector ends are part of the electrically conductive frame, and connector 1154 connects the cells with management 112, showing that it is an electrically conductive fastener).
Sun does not explicitly disclose that the flat conductive ends are provided with a through  hole.
However, through holes are a known means for electrically connecting different parts, as shown by Nook, (See Nook, Fig. 5, and Page 14, para 2, bar 130 has slots 132 - "The slots 132a provided in negative terminal conductor bar connector portion 132 are rectangular -shaped and the through holes 138a in the first circuit board conductor bar 138 are T-shaped to accommodate the three horizontally oriented relay connector pins l 42b"). It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the flat conductive ends of Sun with through holes like in Nook, as through holes are a known means of fastening together electrically conductive elements together with simple construction.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nook et al. (WO 2017/139524 Al) in view of Sun et al. (U.S. Patent Pub. No. 2015/0084594) as applied to claim 5 above, and further in view of Pinon et al. (U.S. Patent Pub. No. 2015/0037662).
As to claims 8 and 9,  Nook does not explicitly disclose that the positive foil end at least partially or fully wraps around the positive battery member and the negative foil end at least partially or fully wraps around the negative battery member of the rechargeable battery assembly.
       However, Pinon shows that having a foil end of a tab wrap around a conductive bar is a known connection structure for batteries (See Pinon, Figs 45 and 46, and Para 0258-259, Fig 45 shows the tab electronics 129 partially wrapping around conductor 524 and "Instead, the tab electrodes 129 themselves may be pre-shaped around the coupling structure 524 until they are overlapping with respect to one another" showing an embodiment where the tab is folly wrapped around the conducting bar 524).
Nook and Pinon are analogous art in the field of battery assemblies. It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the foil tabs of Nook wrap around the conductive bars like in Pinon for the known purpose of establishing a conductive connection with the bars.
Response to Arguments
Applicant's arguments filed on 03/07/22 have been fully considered but they are not persuasive. 
             Applicant argues that neither Nook nor Sun discloses “wherein the positive conductive frame comprises  multiple conductive frame members detachably connected together end-to end, and wherein the negative conductive frame comprises multiple conductive frame members.  detachably connected together end to end.[see page 7 and 8 of Applicant’s Remark].

       According to Sun each  battery module 11 includes a conductive frame 115 for
electrically connecting the cells 111 to the management circuit 112 in the module 11. The 
conductive frame 115 includes a number of first stripes 1151, a number of  second stripes 1152, a number of third stripes 1153, and a connector 1154. The first stripes 1151 cover and contact the positive electrodes 1111 of the cells 111, the second stripes 1152 cover and contact the negative electrodes 1112 of the cells 11, and the third stripes 1153 interconnect the first stripes 1151, the second stripes 1152, and the connector 1154 in a desired manner to realize desired connections and functions. The connector 1154 is positioned at the first side 11a and connects with the management circuit 112.” So here, the stripes comprise the multiple frame members, which can attach or detach to the connector). The plurality frames [1151-1154] are end to end. Thus, Sun discloses plurality of conductive frame members as claimed. 
     Applicant argues that the structural elements of the battery modules of Sun recited in the rejection are all directed to internal structure of the battery  modules. Examiner disagrees and submits that the  frames [1151-1154] are located outside the battery module (11). Further, Sun is recited in the rejection to show plurality of frames. The frames being outside is already disclosed by the primary reference Nook.
     In response to applicant's argument that Sun  is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 Nook discloses a jump starting device with electrical terminals and frame. Sun discloses multiple conductive frame members [1151-1154, and one skilled in the art would have combined the two teachings for the benefit of reliably charging and discharging the rechargeable battery. 
It is  also noted that  all the claimed elements of applicant’s inventions were known in the prior art (e.g. battery, Jump start, positive and negative terminals, frames, and cable etc.,) and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention, proper motivation/rationale to combine is as given in the office action. See KSR, 127 S. Ct. at 1740, 82 USPQ2d at 1396.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859